                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,                          Case No. 19-cr-20684

 v.                                        HON. MATTHEW F. LEITMAN
                                           United States District Judge
 RICHARD H. HILLMAN,

       Defendant.


                           ORDER OF DISMISSAL


      Leave of the Court is granted for the reasons stated in the government’s

motion to dismiss the above-numbered Information against Richard H. Hillman.

Accordingly,

      IT IS ORDERED that the Information against that defendant be dismissed

without prejudice, and that defendant’s appearance on bond, if any, be canceled.

                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: November 14, 2019
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on November 14, 2019, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        2
